Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered October 12, 2007, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was charged in an indictment with criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. She pleaded guilty to criminal sale of a controlled substance in the third degree in full satisfaction of the charges and waived her right to appeal. In accordance with the plea agreement, she was sentenced as a second felony offender to five years in prison, to be followed by three years of postrelease supervision, to run consecutive to any undischarged sentence. Defendant now appeals.
Defendant urges this Court to remit the matter to County Court for resentencing to include her participation in the Comprehensive Alcohol and Substance Abuse Treatment *1202program. In essence, her claim distills to an argument that the sentence imposed by County Court is harsh and excessive. Significantly, defendant does not challenge the validity of her waiver of the right to appeal, which explicitly encompassed any challenge to the severity of the sentence, and the record reveals that such waiver was knowingly, voluntarily and intelligently made (see People v Lopez, 6 NY3d 248, 256 [2006]). In view of this, defendant is precluded from seeking a modification of her existing sentence (see People v Rogers, 54 AD3d 1069, 1069 [2008]; People v Collier, 52 AD3d 1121, 1122 [2008], lv denied 11 NY3d 786 [2008]).
Cardona, P.J., Peters, Lahtinen, Kane and Stein, JJ., concur. Ordered that the judgment is affirmed.